[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff has filed an application for modification of alimony and contempt for failure of the defendant, Robert Jackel, to comply with the prior judgments of the court.
At issue is the modification of the periodic alimony which by the terms of the judgment has expired as of this date. In addition, the motion for contempt alleges that the defendant failed to comply with the order of the court in the payment of alimony and wrongly calculated the percentages of the bonus received by the defendant.
The court finds that the defendant by his own admission has failed to pay to the plaintiff the sum of $1,000.00 dollars due and owing from the 1993 bonus percentage that the plaintiff was CT Page 15438 entitled to.
In addition the court finds that the defendant overpayed taxes for the years 1993 and 1994 that affected the percentage of income tax otherwise due on the bonus amounts that would represent the 3/8 of the net bonus payable to plaintiff. The court has reviewed the income tax returns submitted by the defendant as plaintiff's exhibits for 1993 and 1994 and finds that in both returns there are substantial amounts of dividend income, taxable refunds and/or IRA taxable distributions on which taxes were due by the defendant herein, not allocable to the bonus amounts which Judge Brennan ordered payable to the plaintiff by defendant.
Accordingly the incremental taxes payable for those earnings are not chargeable against the gross bonus amount.
The court finds that the incremental sums due the plaintiff for the 1993 bonus is $741.00 plus the $1,000.00 wrongfully withheld. In addition, the court finds that the total incremental amount due the plaintiff for the 1994 bonus is $1,900.57. For a total due as of those dates of $3,541.57 (+ 6% for 5 years = $1,092.47 interest) in accordance with the provisions of Connecticut General Statutes § 37-1 et seq. for a total of $4,734.04, which amount is to be paid within 30 days.
The court has reviewed all of the evidence concerning the parties relation to the motion for an increase in periodic alimony. The court finds that the plaintiff has decided to home school the minor children although adequate educational facilities are available. Consequently, she is unavailable for full-time employment during the major part of the working day. The plaintiff's employment opportunities are consequently reduced by the available time she has in the afternoon and evening. The plaintiff's claim for a modification of the award of period alimony is denied.
In addition defendant has filed a motion for contempt. The court makes no ruling relative to the defendant's motion concerning the required removal of defendant's name from the 488 Sawmill Hill Road in Sterling, Connecticut as plaintiff has complied and recorded all relevant documents necessary for compliance with that order of the court prior to this decision.
Plaintiff is ordered to return to defendant the coin and CT Page 15439 paper money collection as per the court's decision (Brennan, J.) No counsel fees are awarded to either party.
KOCAY, J.